Title: To Thomas Jefferson from Thomas Worthington, with Jefferson’s Note, 24 March 1804
From: Worthington, Thomas
To: Jefferson, Thomas


          
            Sir 
            Senate Chamber 24th of March 1804
          
          I recd. the enclosed letter a few days since I do not know the writer but consider it my duty send it to you
          I have the honour to be with Esteem & Respect your obt St
          
            T Worthington 
          
          
            [Note by TJ:]
            Mar. 24. 04. gave ord on J. Barnes
            for 12.62½ on acct of Genl. Kozsciuzko.
          
        